                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CIVIL ACTION NO. 1:18-CV-1398
                                          :
                    Plaintiff             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
ZACHARIAH D. MYERS,                       :
                                          :
                    Defendant             :

                      ORDER FOR SERVICE BY POSTING
                     TO PROPERTY AND CERTIFIED MAIL

      AND NOW, this 4th day of December, 2018, upon consideration of Plaintiff’s
Motion (Doc. 5) and Affidavit, to the satisfaction of the Court, that the Defendant
cannot, upon diligent inquiry, be found so as to be personally served with the
Summons and Complaint in Mortgage Foreclosure, the object of which is to
foreclose on a real estate mortgage held by the Plaintiff, against real property
located within the Middle District of Pennsylvania, situated at 22204 Shade Valley
Road, Shade Gap, PA 17255, it is hereby ORDERED that the Summons and
Complaint in Mortgage Foreclosure be served on the Defendant by Plaintiff or its
agent by posting a copy of the Summons and Complaint on the property to be
foreclosed, in accordance with F.R.C.P. 4(e)(l) and Pa,R.C.P. 430(a) and 410(c)(2),
and by regular and certified mail addressed to Defendant at the mortgaged
property and to Defendant’s last known address. Service of the notice of sale may
be accomplished in like manner. Service shall be completed upon posting or upon
mailing, whichever occurs later.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
